Exhibit 10.2 EXECUTION COPY ASSET PURCHASE AGREEMENT Dated as of August 23, 2011 Between BUYER and SELLER TABLE OF CONTENTS 1 Definitions. 1 2 Acquisition of Assets by the Buyer. 9 Purchase and Sale of Assets. 9 Excluded Assets 11 Assumption of Liabilities. 12 Liabilities Not Assumed. 13 Purchase Price. 14 Purchase Price Adjustment. 15 The Closing. 17 Deliveries at the Closing. 17 3 Representations and Warranties of the Seller. 18 Organization. 18 Authorization of Transaction. 18 Noncontravention. 19 Brokers’ Fees. 19 Financial Statements. 19 Title to Assets. 19 Absence of Changes. 20 Legal and Other Compliance. 21 Taxes. 21 Intellectual Property. 22 Material Contracts. 22 Adequacy of Assets. 23 Litigation. 23 Employee and Benefit Matters. 23 Employee Relations. 24 Environmental Matters. 25 Product Warranties; Defects. 25 Transactions with Related Parties. 26 Customers. 26 Suppliers. 26 Insurance. 26 Accounts Receivable. 27 -i- Inventories. 27 Privacy and Data Protection. 27 No Creation of Liens. 28 No Other Representations. 28 4 Representations and Warranties of the Buyer. 28 Organization of the Buyer. 28 Authority for Agreement. 28 Noncontravention. 28 Brokers’ Fees. 29 Financing Commitments. 29 5 Covenants. 29 General. 29 Notices and Consents. 29 Operation of Business. 30 Taxes. 31 Access to Information; Confidentiality. 31 Employee Matters 31 Further Assurances. 32 Transfer of Warranties. 32 Use of Name; Telephone Numbers. 32 Notice of Developments. 33 Exclusivity. 33 Financing Cooperation. 33 6 Conditions to Obligation to Close. 34 Conditions to Obligation of the Buyer. 34 Conditions to Obligations of the Seller. 36 7 Post Closing Covenants. 37 Noncompetition. 37 Access to Records. 40 Payment Received. 40 8 Indemnification. 40 Survival of Representations and Warranties. 40 Indemnity by the Sellers. 41 Indemnity by the Buyer. 41 -ii- Matters Involving Third Parties. 42 Time for Claims. 43 Limitation on Amount - Sellers. 43 Exclusive Remedy. 43 Tax Treatment of Indemnity Payments. 43 9 Termination. 44 Termination of Agreement. 44 Effect of Termination. 45 10 Miscellaneous. 45 Press Releases and Public Announcements. 45 No Third Party Beneficiaries. 45 Entire Agreement. 45 Succession and Assignment. 46 Counterparts. 46 Headings. 46 Notices. 46 Governing Law. 47 Amendments and Waivers. 47 Severability. 47 Expenses. 48 Construction. 48 Incorporation of Exhibits and Schedules. 48 Specific Performance. 48 Consent to Jurisdiction; Venue; Service of Process. 48 Waiver of Jury Trial. 49 -iii- Exhibits A - Transition Services Agreement B
